U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 ¨ For the transition period from to . Commission File Number 0-8092 OXIS INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 94-1620407 (I.R.S. employer identification number) 468 N. Camden Dr., 2nd Floor, Beverly Hills, CA 90210 (Address of principal executive offices and zip code) (310) 860-5184 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ At November 12, 2010, the issuer had outstanding the indicated number of shares of common stock:144,671,976. OXIS INTERNATIONAL, INC. FORM 10-Q For the Quarter Ended September 30, 2010 Table of Contents PART IFINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 1 Consolidated Statements of Operations for the three months and nine months ended September 30, 2010 and 2009 (Unaudited) 2 Consolidated Statement of Stockholders’ Deficit 3 Consolidated Statements of Cash Flows for the three months and nine months ended September 30, 2010 and 2009 (Unaudited) 4 Condensed Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART IIOTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. [RESERVED] 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURES 29 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. OXIS INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets As of September 30, 2010 and December 31, 2009 September 30, 2010 December 31, 2009 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses — Total Current Assets Property, plant and equipment, net Patents, net Goodwill and other assets, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable $ $ Accrued interest Accrued expenses Warrant liability Demand note payable Convertible debentures net of discounts of $0 and $0 Total Current Liabilities Convertible debentures, net of discount of $406,000 and $1,751,000 Total Liabilities Stockholders’ Deficit: Convertible preferred stock - $0.01 par value; 15,000,000 shares authorized: — — Series C - 96,230 and 96,230 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Series H – 25,000 and 25,000 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively — — Common stock - $0.001 par value; 150,000,000 shares authorized; 144,277,804 and 67,040,809 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 1 OXIS INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Statements of Operations For the Three Months and Nine Months Ended September 30, 2010 and 2009 Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue: Product revenues $
